ORDER

PER CURIAM.
Defendant appeals from the judgment entered on his conviction by a jury for distribution of a controlled substance within one thousand feet of real property comprising a school. § 195.214, RSMo Supp.1992. He was sentenced by the court as a prior and persistent offender to a prison term of twenty years. We affirm.
Defendant addresses no points on appeal to the denial of his Rule 29.15 motion for post-conviction relief; that appeal is considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (MoApp.1991). We have reviewed the record and find the claims of error on direct appeal to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).